Exhibit 10.14

 

[g252381ke01i001.jpg]

 

October 29, 2010

 

Mr. Brian Boyles

3855 Sea Oaks Circle

Davenport, IA  52807

 

Dear Brian,

 

I am pleased to confirm our offer for you to join Pulaski Bank (the “Bank”) as
President of our Mortgage Division. In this capacity, you will become a member
of the Management Executive Committee at the Bank. We are confident that our
association will be mutually beneficial to both you and the Bank, and we look
forward to your timely acceptance.

 

Listed below are the terms of the offer that we have discussed over the past
several weeks:

 

Start Date — We anticipate your start date with Pulaski Bank to be on or before
November 15, 2010.

 

Base Salary — $300,000 per annum; payable on a bi-weekly payroll schedule. 
During the duration of your employment your base salary will not be less than
$300,000 per annum and will be subject to annual review for potential upward
adjustment based on such factors as your performance, the Bank’s performance and
competitive market analysis.

 

Fiscal 2011 Incentive Payments — You will receive the following cash bonus
payments for our 2011 fiscal year which began October 1, 2010 and ends
September 30, 2011.  Within five business days of your start date you will
receive a signing bonus in the amount of $100,000, subject to customary tax
withholdings.  In addition, you will receive a cash incentive bonus for the
fiscal year-ending September 30, 2011 in the amount of $100,000, again subject
to customary tax and other withholdings.  This bonus, which is guaranteed for
fiscal 2011, will be payable in four equal quarterly installments of $25,000
each. These installments will be paid in conjunction with the first regular
payroll period following December 31, 2010, March 31, 2011, June 30, 2011 and
September 30, 2011.

 

In the event you voluntarily terminate your employment with the Bank (other than
your voluntary termination for “Good Reason” (as defined in Appendix A)) or your
employment is terminated by the Bank for “Cause”, within two years from your
start date, you agree to reimburse us the signing bonus and first year incentive
bonus (“Initial Year Cash Bonuses”).  For purposes of this paragraph only, the
Initial Year Cash Bonuses will be deemed to have been “earned” monthly over your
first twenty-four (24) months of

 

--------------------------------------------------------------------------------


 

employment.  In the event of your voluntary termination (other than your
voluntary termination for “Good Reason” (as defined in Appendix A)) or
termination for “Cause” prior to the second anniversary of your start date, you
will be obligated to reimburse to the Bank the unearned portion of your Initial
Year Cash Bonuses.  By way of example, but not limitation, if you were to
voluntarily terminate employment with the Bank or be terminated for “Cause” by
the Bank after completing twelve months of employment following your start date,
the Bank would be entitled to receive a reimbursement of $100,000 of your
Initial Year Cash Bonuses ($200,000 ÷ 24 months x 12 unearned months).  For
purposes of this letter, a termination of your employment by the Bank for
“Cause” means termination on account of any of the following: (i) personal
dishonesty; (ii) incompetence, (iii) willful misconduct; (iv) breach of
fiduciary duty involving personal profit; (v) Intentional failure to perform
stated duties; or (vi) willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order.

 

Notwithstanding the foregoing, you will not be required to provide any
reimbursement of your Initial Year Cash Bonuses if you voluntarily terminate
employment for Good Reason (as defined in Appendix A).

 

Initial Restricted Stock Grant — Upon commencement of your employment, you will
be granted Restricted Common Shares of Pulaski Financial Corp. (the “Company”)
valued at $50,000 based on the closing price of our common stock on your first
day of employment.  The number of actual shares to be awarded will be arrived at
by dividing $50,000 by the closing price of our common stock as of your first
day of employment.  These Restricted Shares will vest either at the end of three
years from the date of grant or when the Company redeems its currently
outstanding preferred stock held by the U.S. Treasury, whichever period is
longer.

 

Incentive Compensation — Fiscal 2012 and Beyond — Your incentive compensation
for fiscal years 2012 and beyond will be dependent upon whether or not you are
classified as a Most Highly Compensated Employee (“MHCE”) and whether or not the
Bank’s existing preferred stock issued to the U.S. Treasury remains
outstanding.  If both of these situations exist, your incentive compensation
will be subject to certain restrictions (“TARP Restrictions”) imposed on us by
virtue of our preferred stock issuance to the U.S. Treasury.

 

Assuming No TARP Restrictions — Your cash incentive award will be based upon the
Mortgage Division’s achievement of profit improvement goals.  These goals and
related percentages will be mutually agreed upon by you and me following the
commencement of your employment.  These cash incentive awards will be paid on a
fiscal quarter basis as follows; 75% will be paid as soon as practicable after
quarterly results are available and the additional 25% to be held in escrow and
paid out following completion of the fiscal year.

 

You will also have the opportunity to be awarded annual equity grants in the
range of 25% - 35% of your base salary.  These equity grants may consist of
stock options, restricted stock grants or other forms of equity awards.  Awards
will be determined at the sole discretion of the Compensation Committee of the
Board of Directors of the Bank, taking into account your performance, that of
the Mortgage Division and overall Bank performance.

 

2

--------------------------------------------------------------------------------


 

Assuming TARP Restrictions — Your incentive compensation will be paid in
restricted common stock of the Company.  The value of the awards will be based
upon the Mortgage Division’s achievement of profit improvement goals.  These
goals and related level of awards will be mutually agreed upon by you and me
following the commencement of your employment.  The TARP Restrictions limit the
value of these awards in any particular year to one-third of your total
compensation.  This restriction generally equates to an overall limit of
approximately 50% of your base salary.  So, for any year that you are under TARP
Restrictions your incentive compensation for that year will be paid in
Restricted Shares and will not exceed approximately $150,000 in value (assuming
your base salary remains at $300,000).

 

The number of actual restricted shares to be awarded will be arrived at by
dividing the value of the grant by the closing price of our common stock as of
the actual grant date.  These restricted shares will vest either at the end of
three years from the date of grant or when the Company redeems its preferred
stock currently held by the U.S. Treasury, whichever period is longer.

 

Relocation — To facilitate your move to St. Louis, we will purchase your
existing home in Davenport, Iowa.  The purchase price will be the appraised
value as determined by an independent qualified appraiser engaged directly by
the Bank (the “Appraised Value”).  The Bank agrees to market the property for up
to twelve months from the date of purchase at a price not below the Appraised
Value.  After the initial twelve-month marketing period, the Bank, at its sole
discretion, will determine the price at which the property will be marketed and
ultimately sold.  We agree that during this initial twelve-month period we will
not sell the property at less than the Appraised Value without your consent.  In
addition, the Bank will absorb all carrying costs related to the property during
this period, including any commission on the sale of the property.

 

As consideration for the Bank purchasing your home at the commencement of your
employment, you agree to reimburse us for any ultimate loss incurred upon the
sale of the property.  The calculation of the loss, if any, will not include the
carrying costs as described in the preceding paragraph.  To effectuate the
required reimbursement, the Bank will deduct 50% of your quarterly bonus that
would otherwise be paid to you over a twenty-four month period beginning with
the quarter ending December 31, 2012 and ending no later than the quarter ending
December 31, 2014.  To the extent necessary, the Bank may also access portions
of your 25% quarterly bonus hold-back to satisfy any loss reimbursement.  Should
you voluntarily terminate your employment with us (other than your voluntary
termination for Good Reason (as defined in Appendix A) or if you are terminated
for “Cause” (as defined above) by the Bank, before any loss on disposition of
the property has been fully recouped through bonus reductions, you agree to
reimburse the Bank for such loss within 180 days of such termination date. 
Notwithstanding the foregoing, you will not be required to provide any
reimbursement under this paragraph if you voluntarily terminate employment for
Good Reason (as defined in Appendix A).

 

We will provide you with an allowance of $50,000 (payable within five
(5) business days of the closing on your new St. Louis-area residence or as
other mutually agreed) to cover other customary relocation expenses, including
moving costs, household settling-

 

3

--------------------------------------------------------------------------------


 

in costs, house hunting trip(s) for you, your spouse and children and any other
similar expenses.  In addition to the aforementioned allowance, the Bank will
either pay for or reimburse you for temporary living expenses while in
transition.

 

The remainder of this letter outlines other terms and conditions of your
employment.

 

Employee Health and Welfare Benefit Plans — As an executive employee, you will
be eligible to participate in the Bank’s health insurance plans effective with
your first day of employment.  A separate description of the coverage and costs
pertaining to these plans, as well as other ancillary plans will be provided.

 

401(k) Retirement Savings Plan — Employees are eligible to enroll in the Bank’s
401(k) retirement plan effective the first day of the month following 6 months
of employment.  The plan includes a number of investment options including
Company stock (NASDAQ symbol: PULB).  Effective January 1, 2011, the Bank’s
employer matching contribution is 50% of the first 5% of deferred salary. 
Additional information pertaining to the Bank 401(k) plan will be provided to
you subsequent to your hire.

 

Leave — You will be entitled to sick leave and paid annual vacation in
accordance with policies established from time to time by the Bank.  In no event
shall your annual paid vacation be less than four (4) weeks.

 

Background Investigation — This offer of employment is contingent upon the
Bank’s receipt of a satisfactory response and results pertaining to an
investigative consumer report.

 

Restrictive Covenants — By your signature below, you agree to be bound by the
restrictive covenants set forth in Appendix A to this letter, all of which are
incorporated by reference as part of this letter.  You acknowledge that your
acceptance of these restrictions is an essential inducement to the Bank’s
willingness to extend this offer of employment.

 

*     *     *

 

By accepting this offer of employment, you acknowledge and agree that your
employment with the Bank will at all times be on an at-will basis, and that
neither you, nor the Bank, has entered into an oral, written, or implied
contract relating to the duration of your employment.  As an at-will employee,
you are free to terminate your employment with the Bank at any time, with or
without cause or advance notice.  Likewise, the Bank has the right to terminate
your employment at any time, with or without cause or advance notice.  This
letter is limited to its express terms, is not intended to constitute an
employment agreement for a specified term of employment, and does not create on
your behalf any right to receive post-employment severance compensation.

 

We are confident that your skills and background will greatly benefit our
organization, and we have created a compensation package that is designed to
link your rewards with the impact that you will have on the Bank.  Please do not
hesitate to contact me with any

 

4

--------------------------------------------------------------------------------


 

questions, comments, or concerns you may have with regard to this offer or
employment with Pulaski Bank.

 

If you are in agreement with the above outline and terms and conditions of
employment, including Appendix A, kindly sign and date below by Friday,
October 29, 2010.  We look forward to your positive response.

 

Sincerely,

 

 

/s/ Gary W. Douglass

 

 

Gary W. Douglass

 

 

Chief Executive Officer

 

 

 

 

I accept the offer of employment presented to me as stated above and agree to
the terms and conditions contained herein:

 

 

/s/ Brian Boyles

 

10/29/2010

Brian Boyles

 

Date

 

5

--------------------------------------------------------------------------------


 

Appendix A

Restrictive Covenants

 

Pursuant to the terms of the letter agreement dated as of October 29, 2010
between Brian Boyles (“Executive”) and Pulaski Bank (the “Bank”), Executive
agrees to be bound as follows:

 

Use and Disclosure of Confidential Information.

 

(a)           Executive acknowledges and agrees that (i) by virtue of his
employment, he will be given access to, and will help analyze, formulate or
otherwise use, Confidential Information, (ii) the Bank has devoted (and will
devote) substantial time, money, and effort to develop Confidential Information
and maintain the proprietary and confidential nature thereof, and
(iii) Confidential Information is proprietary and confidential and, if any
Confidential Information were disclosed or became known by persons engaging in a
business in any way competitive with the Bank’s Business, such disclosure would
result in hardship, loss, irreparable injury, and damage to the Employer, the
measurement of which would be difficult, if not impossible, to determine.
Accordingly, the Executive agrees that (i) the preservation and protection of
Confidential Information is an essential part of his duties of employment and
that, as a result of his employment with the Bank, he has a duty of fidelity,
loyalty, and trust to the Bank in safeguarding Confidential Information. The
Executive further agrees that he will use his best efforts, exercise utmost
diligence, and take all steps necessary to protect and safeguard Confidential
Information, whether such information derives from the Executive, other
employees of the Employer, Customers, Prospective Customers, or vendors or
suppliers of the Bank, and that he will not, directly or indirectly, use,
disclose, distribute, or disseminate to any other person or entity or otherwise
employ Confidential Information, either for his own benefit or for the benefit
of another, except as required in the ordinary course of his employment by the
Bank. The Executive shall follow all Bank policies and procedures to protect all
Confidential Information and shall take any additional precautions necessary
under the circumstances to preserve and protect against the prohibited use or
disclosure of any Confidential Information.

 

(b)           The confidentiality obligations contained in this Appendix A shall
continue as long as Confidential Information remains confidential (except that
the obligations shall continue, if Confidential Information loses its
confidential nature through improper use or disclosure,) and shall survive the
termination of the Executive’s employment with the Bank.

 

Ownership of Documents and Return of Materials At Termination of Employment.

 

(a)           Any and all documents, records, and copies thereof, including but
not limited to hard copies or copies stored digitally or electronically,
pertaining to or including Confidential Information (collectively, “Bank
Documents”) that are made or received by the Executive during his employment
shall be deemed to be property of the Employer. The Executive shall use Bank
Documents and information contained therein only in the course of his employment
for the Bank and for no other purpose. The Executive shall not use or disclose
any Bank Documents to anyone except as authorized in the course of his
employment and in furtherance of the Bank’s business.

 

(b)           Upon termination of employment, the Executive shall immediately
deliver to the Bank (with or without request) all Bank Documents and all other
Bank property in the Executive’s possession or under his custody or control.

 

Non-Solicitation of Customers. The Executive agrees that while employed by the
Bank and for a period of two (2) years following his termination of employment
for any reason, the Executive shall not, directly or indirectly, individually or
jointly, (i) solicit in any manner, seek to obtain or service, or accept the
business of any Customer for any product or service of the type offered by the
Bank or competitive with the Bank’s Business, (ii) solicit in any manner, seek
to obtain or service, or accept the business of any Prospective Customer for any
product or service

 

6

--------------------------------------------------------------------------------


 

of the type offered by the Employer or otherwise competitive with the Bank’s
Business, or (iii) request or advise any Customer, Prospective Customer, or
supplier of the Bank to terminate, reduce, limit, or change its business or
relationship with the Bank.  Notwithstanding the foregoing, the period of
restriction set forth in this paragraph shall be reduced to one (1) year if
(i) following a Change in Control, the Executive’s employment is involuntarily
terminated without “Cause” (as defined in the letter agreement), or (ii) at any
time, the Executive voluntarily terminates his employment for Good Reason.

 

Covenant Not to Compete/Non-Solicitation of Employees. The Executive hereby
understands and acknowledges that, by virtue of his position with the Bank, he
has obtained advantageous familiarity and personal contacts with Customers and
Prospective Customers, wherever located, and the business, operations, and
affairs of the Bank. Accordingly, while employed by the Bank and for a period of
two (2) years following his termination of his employment for any reason, the
Executive shall not, directly or indirectly:

 

(a)           as owner, officer, director, stockholder, investor, proprietor,
organizer, employee, agent, representative, consultant, independent contractor,
or otherwise, engage in the same trade or business as the Bank’s Business, in
the same or similar capacity as the Executive worked for the Bank, or in such
capacity as would cause the actual or threatened use of the Bank’s trade secrets
and/or Confidential Information; provided, however, that this paragraph shall
not restrict the Executive from acquiring, as a passive investment, less than
five percent (5%) of the outstanding securities of any class of an entity that
are listed on a national securities exchange or actively traded in the
over-the-counter market. The Executive acknowledges and agrees that, given the
level of trust and responsibility given to him while in the Bank’ employ, and
the level and depth of trade secrets and Confidential Information entrusted to
him, any immediately subsequent employment with a competitor to the Bank’s
Business would result in the inevitable use or disclosure of the Bank’s trade
secrets and Confidential Information and, therefore, this restriction is
reasonable and necessary to protect against such inevitable disclosure; or

 

(b)           offer to provide employment or work of any kind (whether such
employment is with the Executive or any other business or enterprise), either on
a full-time or part-time or consulting basis, to any person who then currently
is, or who within two (2) years preceding such offer or provision of employment
has been, an employee of the Bank.

 

(c)           The noncompetition restrictions contained in subparagraph (a) of
this section shall be limited to the following geographical areas: (i) within a
ten (10) mile radius of each business location operated by the Bank on the
Executive’s termination date; (ii) within each county in which a business
location is operated by the Bank on the Executive’s termination date;
(iii) within a fifty (50) mile radius of the Bank’s corporate headquarters
address in St. Louis, Missouri.

 

Notwithstanding anything in the letter agreement and this Appendix A to the
contrary, if (i) following a Change in Control, the Executive’s employment is
involuntarily terminated without “Cause” (as defined in the letter agreement),
or (ii) at any time, the Executive voluntarily terminates his employment for
Good Reason, (i) the restrictions set forth in subparagraph (a) of this section
shall not apply for any period and (ii) the period applicable to the
restrictions set forth in subparagraph (b) of this section shall be reduced to
one (1) year.

 

Remedies. The Executive agrees that the Bank will suffer irreparable damage and
injury and will not have an adequate remedy at law if the Executive breaches any
restriction set forth in this Appendix A (the “Restrictive Covenants”). 
Accordingly, if the Executive breaches or threatens or attempts to breach the
Restrictive Covenants, in addition to all other available remedies, the Bank
shall be entitled to seek injunctive relief, and no or minimal bond or other
security shall be required in connection therewith. The Executive acknowledges
and agrees that in the event of his termination of employment for any reason
whatsoever, the Executive can obtain employment not competitive with the Bank’s
Business (or, if competitive, outside of the geographic and customer-specific
scope described herein) and that the issuance of an injunction to enforce the
provisions

 

7

--------------------------------------------------------------------------------


 

of the Restrictive Covenants shall not prevent the Executive from earning a
livelihood. The Restrictive Covenants are essential terms and conditions to the
Bank entering into an employment relationship with the Executive.

 

Reasonableness of Restrictive Covenants. The Bank and the Executive acknowledge
and agree that the Restrictive Covenants are reasonable in view of the nature of
the Bank’s Business and the Executive’s advantageous knowledge of and
familiarity with the Bank’s Business, operations, affairs, and Customers.
Notwithstanding anything contained herein to the contrary, if the scope of any
Restrictive Covenant is found by a court of competent jurisdiction to be too
broad to permit enforcement of such restriction or covenant to its full extent,
then such restriction or covenant shall be enforced to the maximum extent
permitted by law.

 

Definitions.  For purposes of the letter agreement and this Appendix A, the
following definitions shall apply:

 

Bank means Pulaski Bank and any affiliate of Pulaski Bank.

 

Bank’s Business means, collectively, the products and services provided by the
Bank, including, but not limited to, lending activities (including individual
loans consisting primarily of home equity lines of credit, residential real
estate loans, and/or consumer loans, and commercial loans, including lines of
credit, real estate loans, letters of credit, and lease financing) and
depository activities (including noninterest-bearing demand, NOW, savings and
money market, and time deposits), debit and ATM cards, merchant cash management,
internet banking, treasury services, and other general banking services.

 

Change in Control means the first occurrence of any of the following events:

 

(1)           the acquisition by any person (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934 (“Act”)), other than the
Company (as defined in the letter agreement), a subsidiary, and any employee
benefit plan of the Company or a subsidiary, of twenty-five percent 25%) or more
of the combined voting power entitled to vote generally in the election of the
directors of the Company’s then outstanding voting securities;

 

(2)           the persons who were serving as the members of the Board of
Directors of the Company immediately prior to the commencement of a proxy
contest relating to the election of directors or a tender or exchange offer for
voting securities of the Company (“Incumbent Directors”) shall cease to
constitute at least a majority of the Board of Directors (or the board of
directors of any successor to the Company) at any time within one year of the
election of directors as a result of such contest or the purchase or exchange of
voting securities of the Company pursuant to such offer, provided that any
director elected to the Board of Directors, or nominated for election, by a
majority of the Incumbent Directors then still in office and whose nomination or
election was not made at the request or direction of the person(s) initiating
such contest or making such offer shall be deemed to be an Incumbent Director
for purposes of this subsection (2);

 

(3)           consummation of a merger, reorganization, or consolidation of the
Company, as a result of which persons who were shareholders of the Company
immediately prior to such merger, reorganization, or consolidation do not,
immediately thereafter, own, directly or indirectly and in substantially the
same proportions as their ownership of the stock of the Company immediately
prior to the merger, reorganization, or consolidation, more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);

 

(4)           a sale, transfer, or other disposition of all or substantially all
of the assets of the Company, which is consummated and immediately following
which the persons who were shareholders of the Company immediately prior to such
sale, transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of

 

8

--------------------------------------------------------------------------------


 

the Company immediately prior to the sale, transfer, or disposition, more than
fifty percent (50%) of the combined voting power entitled to vote generally in
the election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or

 

(5)           the shareholders of the Company approve a liquidation of the
Company.

 

Confidential Information means the following:

 

(1)           materials, records, documents, data, statistics, studies, plans,
writings, and information (whether in handwritten, printed, digital, or
electronic form) relating to the Bank’s Business that are not generally known or
available to the Bank’s business, trade, or industry or to individuals who work
therein, or

 

(2)           trade secrets of the Bank.

 

Confidential Information also includes, but is not limited to: (i) information
about the Bank’s employees; (ii) information about the Bank’s compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by the Bank; (iv) Customer and Prospective Customer
identities, lists, and databases, including private information related to
customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Bank’s vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and
(viii) information related to the Bank’s acquisition and divestiture strategy.
Information or documents that are generally available or accessible to the
public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Bank in a manner not
available to the public or for a purpose beneficial to the Bank.

 

Customer means a person or entity who is a customer of an Employer at the time
of the Executive’s termination of employment or with whom the Executive had
direct contact on behalf of the Bank at any time during the period of the
Executive’s employment with the Bank.

 

Good Reason means the occurrence of any of the following without the express
written consent of the Executive:

 

(1)           a material reduction in the Executive’s duties or responsibilities
with the Bank;

 

(2)           a reduction in the Executive’s base compensation; or

 

(3)           a change in the primary location at which the Executive is
required perform the duties of his employment to a location that is more than
fifty (50) miles from the location at which his office is located on the
effective date of this Agreement.

 

Prospective Customer means a person or entity who was the direct target of sales
or marketing activity by the Executive or whom the Executive knew was a target
of the Bank’s sales or marketing activities during the one year period preceding
the Executive’s termination of employment.

 

9

--------------------------------------------------------------------------------